
	
		II
		111th CONGRESS
		2d Session
		S. 3046
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2010
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To direct the Secretary of Commerce to study the South
		  Atlantic red snapper fishery and to limit the authority of the Secretary to
		  promulgate any interim rules for the fishery, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the South Atlantic Red Snapper Fishery
			 Protection Act.
		2.South Atlantic
			 red snapper fishery
			(a)Stock
			 assessment
				(1)RequirementThe
			 Secretary of Commerce shall conduct a benchmark stock assessment of the South
			 Atlantic red snapper fishery that shall include fishery independent
			 data.
				(2)Report to
			 CongressThe Secretary of Commerce shall submit to Congress a
			 report on the findings of the assessment required by paragraph (1).
				(b)Limitation on
			 interim rules To close fishery
				(1)In
			 generalThe Secretary of
			 Commerce may not promulgate any interim rule under section 305(c) of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1855(c)) or
			 any final rule that prohibits fishing in the South Atlantic red snapper
			 fishery—
					(A)prior to the date the Secretary submits to
			 Congress the report required by subsection (a)(2); and
					(B)unless such report demonstrates the need
			 for any such an interim or final rule.
					(2)Existing interim
			 rulesAny interim rule promulgated under section 305(c) of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1855(c))
			 that prohibits fishing in the South Atlantic red snapper fishery that was
			 promulgated prior to the date of the enactment of this Act shall have no force
			 or effect.
				
